Citation Nr: 0603648	
Decision Date: 02/08/06    Archive Date: 02/22/06

DOCKET NO.  00-19 421	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an increased rating for schizophrenia, 
currently evaluated as 50 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T.Mainelli, Counsel 




INTRODUCTION

The veteran served on active duty from July 1967 to June 
1970.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2000 rating decision by the San Juan, 
the Commonwealth of Puerto Rico Regional Office (RO) of the 
Department of Veterans Affairs (VA) that denied a rating in 
excess of 30 percent for schizophrenia.  The case was before 
the Board in March 2003 at which time the Board conducted 
additional development pursuant to the authority granted by 
38 C.F.R. § 19.9(a)(2).  Subsequently, in May 2003, the 
United States Court of Appeals for the Federal Circuit 
invalidated the portion of 38 C.F.R. § 19.9(a)(2) which 
authorized the Board to review evidence not initially 
considered by the RO without obtaining a waiver of review 
from the claimant.  Disabled American Veterans v. Secretary 
of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  The 
Board remanded the case to the RO in August 2003 for 
completion of the development of the case.  An RO rating 
decision dated February 2005 increased the disability 
evaluation to 50 percent effective to the date of claim.

The veteran has claimed unemployability due to his service 
connected schizophrenia.  The claim of entitlement to a total 
disability rating based upon individual unemployability 
(TDIU) is referred to the RO for appropriate action.  
Roberson v. Principi, 251 F.3d 1378, 1384 (2001).


FINDINGS OF FACT

The veteran's service connected schizophrenic disorder is 
primarily manifested by persistent and severe anxiety and 
depression, flattened affect, social isolation, referential 
and persecutory ideas and poor frustration tolerance 
resulting in severe social and industrial impairment.



CONCLUSION OF LAW

The criteria for an evaluation in excess of 50 percent for 
schizophrenia have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.321(b), 4.130, Diagnostic Code 
9205 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran claims entitlement to a rating in excess of 50 
percent for service connected schizophrenia.  The Board has 
reviewed all the evidence in the veteran's claims folder.  
Although the Board has an obligation to provide reasons and 
bases supporting this decision, there is no need to discuss, 
in detail, the extensive evidence submitted by the veteran or 
on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122 
(2000).  The Board will summarize the relevant evidence where 
appropriate, and the Board's analysis below will focus 
specifically on what the evidence shows, or fails to show, on 
each aspect of his claim.

Historically, the veteran was treated for undifferentiated 
type schizophrenic anxiety reaction within one year from his 
discharge from service.  He was hospitalized from July to 
September 1971 to treat symptoms of visual and auditory 
hallucinations as well as delusions of persecution.  He was 
discharged well-oriented, relevant and coherent with 
prescriptions of Thorazine, Stelazine and Artane.  An RO 
rating decision dated December 1971 granted service 
connection for undifferentiated type schizophrenic anxiety 
reaction on a presumptive basis, and assigned an initial 30 
percent evaluation with a 100 percent convalescent rating for 
the period of hospitalization.

In pertinent part, VA psychiatric examination in September 
1972 was significant for symptoms of persistent anxiety and 
restlessness, shunning of groups, sleep disturbance, physical 
abuse of his wife, unfriendly relations with his neighbors, 
auditory hallucinations and suicidal and homicidal ideations.  
He was working as a post office clerk.  His mental status 
examination indicated a diagnosis of undifferentiated type 
schizophrenic reaction resulting in a moderate to moderately 
severe degree of incapacity.  VA psychiatric examination in 
June 1976 provided a diagnosis of undifferentiated type 
schizophrenia with depression and suicidal ideations 
resulting in a moderately severe degree of incapacity.  

A May 1989 Fee Basis interim summary indicated that the 
veteran had been functioning adequately at his job, and that 
his marriage had stabilized with low doses of medication.  
His irritability and anxiety were within controllable limits.  
VA psychiatric examination in December 1989 included a 
history that he was working full-time at the post office and 
receiving outpatient treatment.  He had adapted to an 
extremely isolated style of life to avoid problems.  He was 
reluctant to furnish information regarding his interpersonal 
relationships, but definitely appeared to be a very isolated 
and withdrawn individual with marked feelings of insecurity, 
distrustfulness and some degree of a referential manner of 
thinking.  He also had very poor control over his impulses 
and frustration tolerance with episodes of verbal and 
physical aggressiveness.  His mood demonstrated marked 
anxiety, apprehension and restlessness with inappropriate 
affect to emotional content.  He was given a diagnosis of 
schizophrenic disorder with partial remission of psychotic 
symptoms with a fair to poor level of functioning.

Thereafter, VA fee-basis treatment records record the 
veteran's continued complaint of symptoms such as chronic 
anxiety, anger, irritability, sleeping difficulty, impulsive 
reactions and a limited social life.  He did not have any 
psychotic episodes, but had a tendency to evidence paranoid 
ideation.  He was functioning adequately at home.

In pertinent part, the veteran filed his claim for an 
increased rating on September 21, 1999.  His VA clinic 
records reflect treatment for conditions such as arterial 
hypertension and end-stage renal disease.  On VA mental 
disorders examination in May 2000, he reported receiving 
outpatient treatment with a fee-basis psychiatrist.  He 
continued to work at the post office, and lived at home with 
his wife and two children.  However, he had taken leave from 
work for over a month.  He was being treated for end-stage 
renal disease and, due to the multiplicity of his physical 
problems, he felt overwhelmed as everything was harder to 
perform and he developed an aversion to work.  On mental 
status examination, he appeared as a well-dressed overweight 
male who was adequately dressed and groomed.  He was alert, 
aware of the interview and in contact with reality.  His 
answers were relevant and coherent.  He was neither 
delusional nor hallucinating.  He was anxious about his 
physical condition and work situation.  His affect was 
constricted.  His mood was anxious and worried.  He was well 
oriented in person, place and time.  His memory and 
intellectual functioning were very well preserved.  His 
judgment was good, and insight was superficial.  He was 
considered competent to handle his VA funds.  He was given a 
diagnosis of schizophrenic disorder with no acute psychotic 
symptoms but with anxiety and depression.  He was assigned a 
Global Assessment of Functioning (GAF) Score of 60.

A July 2000 psychiatric summary report from Jose R. Rodriguez 
Cay, M.D., reported that the veteran had been under his 
psychiatric treatment since October 1999 due to depressive 
symptoms and panic disorder.  He presented depressed mood 
every day, marked diminished interest in all activities, 
increased appetite with weight gain, insomnia nearly every 
day with hypersomnia, guilt, diminished ability to think and 
concentrate, problems with attention and concentration, 
indecisiveness, irritability, anxiety, loss of contact with 
family, frequent episodes of crying spells, ideas of 
reference, problems in personal interaction, loss of social 
contacts, low self esteem, feelings of worthlessness and 
helplessness, nervousness, lack of motivation and lack of 
energy.  He also presented episodes of chest pain, cardiac 
palpitations, shortness of breath, dizziness, paresthesia, 
depersonalization, restlessness, anxiety cephalea, and fear 
of losing control and dying.  He also presented with 
suspiciousness, problems in self care and inability to 
perform occupational tasks with a discontinuance of work in 
April 2000.  His speech had been circumstantial and social 
judgment had been impaired.  These symptoms had been severe 
in intensity and without remission since April 2000.  Dr. Cay 
provided diagnoses of schizophrenic disorder by history of 
depression and panic disorder, and assigned a GAF score of 
40.  Dr. Ortiz also provided the following opinion and 
summarization:

Due to this [the veteran] has presented severe 
impairment and loss of the ability to function 
socially and unable [to] function occupationally.  
On occasions is unable to perform minimal 
selfcare.  Have received treatment at rest since 
1970.  The probability of returning to work is 
none, due to the poor prognosis.  At this moment 
[the veteran] is not able to engage in any work, 
and needs supervision ...
.....

He is in need of long term treatment, for life.  
[The veteran] continuous presenting the full 
criteria for Depressive and Panic Disorder.

Claimant complaints of depression, sadness, 
anxiety, irritability, loss of appetite, 
insomnia, poor concentration and memory, 
tearfullness, and lack of motivation and energy.  
The mental status findings shows that the 
claimant has remained logical, coherent and 
relevant.  The claimant has a depressed mood, 
anxious affect, poor immediate and short term 
memory, and poor attention and concentration. The 
claimant is intellectual functioning was 
adequate.  The claimant presents poor judgment.  
As to activities of daily living the claimant 
remains isolated most of the time. He has social 
withdrawal, and has poor tolerance for stressful 
activities.  Has poor persistence even for simple 
tasks.  The intensity and persistency of 
claimant's subjective complains and alleged 
functional limitations are supported by the 
evidence.  The claimant has the residual 
functional capacity to perform limited physical 
exertion and nonexertional requirements of work 
except for engaging in work above the light level 
of exertion, work where other than the 
performance of very simple unstressful task not 
requiring contact with others is required.  This 
makes him unable to complied or function at any 
job and is unable to adapt to any regular work 
setting.  In my opinion that the claimant is not 
able to return to any work activity.

According to the intensity and chronicity of 
symtomtollogy [sic] is concluded that: "The 
ability to establish and maintain effective or 
favorable relationships with people is of the 
severity and persistence that there is severe 
impairment in the ability to obtain or retain 
employment."  This worsen't by the co-morbity 
with panic disorder, renal failure and HBP, that 
the claimants skilled work experience have been 
rendered ineffective and untransferable.

A March 2003 statement from Dr. Cay indicated that the 
veteran's end-stage renal disease, arterial hypertension, 
hypertensive cardiovascular disease, and severe coronary 
artery disease were considered severe psychosocial stressors 
impacting negatively on his psychiatric condition.  His 
psychiatric prognosis was very poor due to the severity of 
his physical conditions and was likely to deteriorate.  
Treatment records from Dr. Cay essentially show monthly 
consultations beginning in October 1999.

A June 2003 statement from the veteran's wife indicated that 
her husband had been reluctant to establish a new patient 
relationship following the death of his fee-basis physician.  
He did not have a very good social life, but had performed 
his duties adequately at the Postal Service.  He began to 
seek psychiatric treatment with Dr. Cay with the 
deterioration of his physical health.

In June 2004, the veteran underwent VA mental disorders 
examination with benefit of review of his claims folder.  He 
was married and lived alone with his wife.  He worked for the 
postal service until he retired in 2001 on account of renal 
and cardiac conditions.  In fact, he referred that when he 
underwent a procedure for an AV fistula to undergo dialysis 
in the year 2000, he began to think about retiring from his 
job.  He worked as postmaster at the Las Piedras Postal 
Station, but he could not remember how many years he was a 
postmaster there.  He reported that the increase and the 
deterioration in his medical problems had affected him 
emotionally.  He had undergone five angioplasties, including 
a procedure that he underwent early this year.  He referred 
to daily anxiety and feelings of desperation and sudden 
increase in his blood pressure that had made him return to 
the emergency room of a private hospital on multiple 
occasions.  He underwent dialysis three days a week, and 
every time he underwent dialysis he usually developed chest 
pain, a sensation of burning in his chest and his blood 
pressure increased.  He was usually treated with 
nitroglycerin.  His current medications included Xanax 1 mg. 
daily, Effexor 75 mg. daily, Atarax 25 mg. at bedtime and 
Ambien 10 mg. but he still complained of waking up repeatedly 
during the night.  He practically felt that his body was 
deteriorating.  He complained about the fact that he had to 
take too many pills and that he knew that this was damaging 
his organs.  He described feeling frustrated because of his 
medical complications and felt like his life was not worth 
living.  He could do practically nothing, could not eat foods 
he liked with flavor or salt, or drink any wine.  He 
described his quality of life as very poor.  He preferred to 
remain isolated and he completely avoided social gatherings.  
As he expressed "I am at ease with my loneliness."

On mental status examination, the veteran presented as well-
developed and well-nourished arriving at the interview 
adequately dressed and groomed.  He was alert, aware of the 
interview and in contact with reality.  He was cooperative, 
but he was observed to be markedly anxious, tense and 
restless during the interview.  He showed no significant 
impairment of thought process or communication.  There were 
no active delusions or hallucinations, although he persisted 
with referential and paranoid ideas.  No inappropriate 
behavior was described or observed.  He did not mention 
directly suicidal plans or thoughts, but he had abundant 
death wishes and feelings that his life is not worth living.  
No homicidal thoughts were referred.  He appeared to have the 
ability to maintain his personal hygiene and other basic 
activities of daily living.  He displayed a very flat affect.  
His mood was very anxious and restless.  He was oriented in 
person, place and time.  He did not show any significant 
memory loss or impairment.  There were no obsessive or 
ritualistic behaviors described.  His rate and flow of speech 
were relevant, although the rate was increased on account of 
his anxiety.  He described episodes of sudden anxiety, 
palpitations, pain, sensation of chest oppression and the 
overwhelming feeling that he was going to die, which he 
related to an episode that he experienced at home where to 
went to bed and he suddenly woke up feeling that he was 
unable to breathe and apparently lost consciousness and had 
to be taken to the hospital.  He stated that he continued 
with these episodes of panic reaction.  He referred to 
feeling depressed on account of his physical condition, the 
numerous procedures that he had undergone for his cardiac 
condition and his deteriorating kidney condition, but he also 
showed marked anxiety.  No episodes of impaired impulse 
control were reported.  He did complain about the fact that 
despite pills he still woke up repeatedly during the night.  
There was social isolation and he repeated on several 
occasions that he was alive on account of the unconditional 
support given by his wife who, amongst other things, had 
insisted that he seek psychiatric treatment.  His judgment 
was fair, but his insight was poor.  No other symptoms in 
relation to his neuropsychiatric condition were described.

The examiners provided Axis I diagnoses of residual type 
schizophrenic disorder with persistent and severe anxiety and 
depression, and panic disorder without agoraphobia unrelated 
to his service-connected diagnosis.  He was provided a GAF 
score of 50.  The examiner's explained that the diagnosis of 
panic disorder was unrelated to veteran's service-connected 
condition.  His symptoms of panic disorder consisted of 
sudden anxiety that was usually reflected in his perception 
of being unable to breathe, chest oppression and pain, 
palpitations and an overwhelming feeling or sensation that he 
was going to die.  The signs and symptoms of his service 
connected neuropsychiatric condition of schizophrenia 
represented severe impairment on occupational and social 
functioning.  The examiner also explained the GAF score 
provided:

As requested from the Appeals Center the GAF 
score that is found compatible with this 
veteran's current symptoms is of 50, which 
represents severe or serious symptoms, that in 
this veteran consist of: flattened affect, social 
isolation, referential and persecutory ideas, 
anxiety (we are referring to persistent anxiety 
and not the anxiety associated with the panic 
attacks that he experiences), frustration and 
depression, and poor frustration tolerance.  
These symptoms represent severe impairment as we 
already mentioned in relation to veteran's 
occupational capacity and with interpersonal 
relations as well.  The GAF score of 40 that was 
given by the veteran's private psychiatrist would 
represent that the veteran has impairment in 
reality testing or communication (that we did not 
find during the interview or in the history of 
symptoms of this veteran), and it would also 
represent major impairment in areas such as 
work:, family relations, judgement, thinking or 
mood.  In this sense, although we found the 
veteran to have severe impairment in terms of 
work and interpersonal relations, he still is 
able to appreciate and relate to his wife whom he 
described as unconditionally supportive of him 
throughout all his problems and also because the 
veteran did not present any significant 
impairment in his judgement or in his thinking.  
It is for these reasons that we do not consider 
that the GAF score of 40 applies in this 
veteran's case.

By means of a rating decision dated February 2005, the RO 
increased the evaluation for schizophrenic disorder to 50 
percent disabling effective to the date of claim.

The claimant bears the burden to present and support a claim 
of benefits.  38 U.S.C.A. § 5107(a) (West 2002).  In 
evaluating claims, the Board shall consider all information 
and lay and medical evidence of record.  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the Board shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b) (West 2002).  In claims 
involving the current extent of disability, the Board 
considers all the evidence of record, but reports  only the 
most probative evidence regarding the current degree of 
impairment which consists of records generated in proximity 
to and since the claims on appeal.  See Francisco v. Brown, 
7 Vet. App. 55 (1994).

VA has defined competency of evidence, pursuant to 38 C.F.R. 
§ 3.159(a), as follows: 

"(1)  Competent medical evidence means 
evidence provided by a person who is 
qualified through education, training, or 
experience to offer medical diagnoses, 
statements, or opinions.  Competent medical 
evidence may also mean statements conveying 
sound medical principles found in medical 
treatises.  It would also include statements 
contained in authoritative writings such as 
medical and scientific articles and research 
reports or analyses.
(2)  Competent lay evidence means any 
evidence not requiring that the proponent 
have specialized education, training, or 
experience.  Lay evidence is competent if it 
is provided by a person who has knowledge of 
facts or circumstances and conveys matters 
that can be observed and described by a lay 
person."

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. § 4.1 (2005).  Separate 
diagnostic codes identify the various disabilities.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluations will be assigned if the 
disability more closely approximates the criteria required 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2005).  The determination of 
whether an increased evaluation is warranted is to be based 
on a review of the entire evidence of record and the 
application of all pertinent regulations.  See Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).

The severity of a psychiatric disability is ascertained, for 
VA rating purposes, by application of the criteria set forth 
in VA's Schedule for Rating Disabilities, 38 C.F.R. Part 4. 
4.130 (Schedule).  The veteran is in receipt of a 50 percent 
rating for schizophrenia under Diagnostic Code 9205.  This 
rating represents occupational and social impairment with 
reduced reliability and productivity due to such symptoms as: 
flattened affect, circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short-and long-term memory; impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; 
difficulty in establishing and maintaining effective work and 
social relationships.  38 C.F.R. § 4.130, Diagnostic Code 
9205 (2005).

A 70 percent rating is warranted for occupational and social 
impairment with deficiencies in most areas such as work, 
family relations, judgment, thinking, or mood, due to such 
items as: suicidal ideation; obsessional rituals which 
interfere with routine activity; speech intermittently 
illogical, obscure or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control 
(unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances and 
inability to establish and maintain effective relationships.  
Id.

A 100 percent evaluation is warranted where there is total 
occupational and social impairment, due to symptoms such as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation or name.  Id.

Global Assessment of Functioning score (GAF) is a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness."  See Richard v. Brown, 9 Vet. App. 266 (1996) 
citing Diagnostic and Statistical Manual of Mental Disorders, 
4th ed. 1994) (DSM- IV).  Rating agencies are charged with 
the responsibility of being thoroughly familiar with DSM- IV 
in order to apply the general rating criteria for rating 
mental disorders.  38 C.F.R. § 4.130 (2005).

A GAF of 40 is defined as "some impairment in reality 
testing or communication (e.g., speech illogical, obscure, or 
irrelevant) OR major impairment in several areas, such as 
work or school, family relations, judgment, thinking or mood 
(e.g., depressed man avoids friends, neglects family, and is 
unable to work; child frequently beats up younger children, 
is defiant at home, and is failing school)."  A GAF of 50 is 
defined as "serious symptoms (e.g., suicidal ideations, 
severe obsessional rituals, frequent shoplifting) OR any 
serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job).  A GAF 
of 60 is defined as "moderate symptoms (e.g., flat affect 
and circumstantial speech, occasional panic attacks) OR 
moderate difficulty in social, occupational or school 
functioning (e.g., few friends, conflicts with peers or co- 
workers)."  A GAF of 70 is defined as "some mild symptoms 
(e.g. depressed mood and mild insomnia) OR some difficulty in 
social, occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, has some meaningful interpersonal 
relationships.

On review of the record, the Board finds by a preponderance 
of the evidence that the veteran's service connected 
schizophrenic disorder is primarily manifested by persistent 
and severe anxiety and depression, flattened affect, social 
isolation, referential and persecutory ideas and poor 
frustration tolerance resulting in severe social and 
industrial impairment.  However, the preponderance of the 
evidence establishes the absence of intermittently illogical, 
obscure or irrelevant speech, or impaired impulse control 
described as unprovoked irritability with periods of 
violence.  There is no evidence of spatial disorientation or 
obsessional rituals which interfere with routine activity.  
His speech can be referential but is otherwise intact.  There 
is some report of episodic neglect of personal appearance and 
hygiene as reported by Dr. Cay.  His maintains good relations 
with his spouse.  His retirement from employment was 
primarily due to medical conditions such as end-stage renal 
disease requiring dialysis.

In so holding, the Board finds that there is no dispute 
between the VA and private medical examiners that the 
veteran's service connected schizophrenia is productive of 
severe industrial and social impairment.  However, a dispute 
arises as to whether the veteran's service connected 
schizophrenia is more disabling in degree as reflected in the 
assessment by Dr. Cay that the veteran's overall 
psychological, social and occupational functioning is more 
consistent with major impairment.  Dr. Cay directly states 
that the veteran's "ability to establish and maintain 
effective or favorable relationships with people is of the 
severity and persistence that there is severe impairment in 
the ability to obtain or retain employment."  Dr. Cay also 
opined that the veteran had a residual work capacity if 
limited to a non-stressful, isolated work environment.  

However, Dr. Cay arrives at his GAF score of 40 by 
considering the "co-morbity" of the veteran's panic 
disorder and physical condition.  VA examination in June 2004 
provides a rationale that the panic disorder with panic 
attacks is unrelated to the service connected schizophrenic 
disorder.  This opinion is consistent with the separate 
diagnosis of a panic disorder provided by Dr. Cay.  
Furthermore, the VA examiners opined that the GAF score of 40 
provided by Dr. Cay could not be supported as the veteran did 
not manifest major impairment in relations with his wife, and 
did not present with any significant impairment in his 
judgment or thinking.  This opinion is consistent with the 
veteran's own lay statements.  The VA opinion is based upon 
review of the claims folder, to include the opinion by Dr. 
Cay and his supporting clinical records.  On the other hand, 
Dr. Cay has not reviewed VA findings nor provided any 
rationale distinguishing his opinion from that of the VA 
examiners.  The Board finds as most persuasive the opinions 
offered by the VA examiners in June 2004 as it is based upon 
review of the entire claims folder and consistent with the 
lay and medical information and evidence of record.  This 
opinion clearly delineates the effects from the service 
connected schizophrenia from that of the non-service 
connected panic disorder.  See generally Mittleider v. West, 
11 Vet. App. 181 (1998).

As such, the evidence of record preponderates against a 
rating in excess of 50 percent for schizophrenia for any time 
during the appeal period.  The Board has considered the 
veteran as competent to report of symptoms such as chronic 
anxiety, depression anger, irritability, sleep difficulty, 
impulsive reactions, social isolation and paranoid ideation, 
increased appetite with weight gain, memory deficits, 
indecisiveness, crying spells, ideas of reference, low self 
esteem, and feelings of worthlessness and helplessness.  His 
report of symptoms and clinical findings, however, do not 
support an increased rating under the criteria of Diagnostic 
Code 9205.  As the preponderance of the evidence weighs 
against his claim, the benefit of the doubt rule is not for 
application.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§ 4.3 (2005).  Furthermore, since none of the evidence 
supports a rating in excess of 50 percent during any time 
during the appeal period, there is also no basis for a 
separate, or staged, rating.

The Board notes that the RO has not referred the veteran's 
claim to the VA Undersecretary for Benefits or the Director, 
VA Compensation and Pension Service for the assignment of an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1).  A 
referral under this provision is only warranted where the 
disability in question presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  While the Board is 
precluded by regulation from assigning an extraschedular 
rating under 38 C.F.R. § 3.321(b)(1) in the first instance, 
the Board is not precluded from raising this question, see 
Floyd v. Brown, 9 Vet. App. 88 (1996), and address referral 
under where circumstances are presented which the Director of 
VA's Compensation and Pension Service might consider 
exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).  The veteran has claimed unemployability due to 
his schizophrenia, but the medical opinions by both Dr. Cay 
and VA indicate residual work capacity.  There is no evidence 
that the service connected psychiatric disorder has markedly 
interfered with his employability but, rather, that the non-
service connected physical conditions bear primary 
responsible for the veteran's retirement.  There has been no 
hospitalized treatment for the schizophrenic disorder, and 
his treatment consists of monthly outpatient visitations.  
His 50 rating contemplates loss of working time commensurate 
with his grade of disability.  38 C.F.R. § 4.1 (2005).  
Having reviewed the record with these mandates in mind, the 
Board finds no basis for further action on this question.  
VAOPGCPREC 6-96 (Aug. 16, 1996).

The Board has carefully reviewed the claims folder to ensure 
compliance with the provisions of the Veterans Claims 
Assistance Act (VCAA) of 2000.  106 P.L. 475, 114 Stat. 2096 
(2000).  In pertinent part, this law defines VA's notice and 
duty to assist requirements in the development of certain 
claims for benefits.  See 38 U.S.C.A. § 5102, 5103, 5103A and 
5107 (West 2002).  

The Court of Appeals for Veterans Claims (CAVC) has 
emphasized that the provisions of the VCAA impose new notice 
requirements on the part of VA.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Specifically, VA has a duty to 
notify a claimant (and his representative) of any 
information, whether medical or lay evidence or otherwise, 
not previously provided to VA that is necessary to 
substantiate a claim.  38 U.S.C.A. § 5103 (West 2002).  As 
part of that notice, VA shall indicate which portion of that 
information and evidence, if any, is to be provided by the 
claimant and which portion, if any, VA will attempt to obtain 
on behalf of the claimant.  Id. 

The CAVC's decision in Pelegrini v. Principi, 18 Vet. App. 
112 (2004) (Pelegrini II) held, in part, that a VCAA notice 
consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  This "fourth element" of the 
notice requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  The Pelegrini II Court also held that the 
language of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) 
require that a VCAA notice be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  

The Board finds that there has been substantial compliance 
with the VCAA notice requirements.  With regard to element 
(1), above, the Board notes that letters dated April 30, 
2002, June 2, 2003, and May 10, 2004, as well as the rating 
decision on appeal, the statement of the case (SOC) and 
supplemental statements of the (SSOC's), told him what was 
necessary to substantiate his claim.  In fact, the rating 
decision on appeal, the SOC and the multiple SSOC's provided 
him with specific information as to why his claim was being 
denied, and of the evidence that was lacking.  The letters 
cited above satisfied the elements of (2) and (3) by 
notifying the veteran of his and VA's respective 
responsibilities for obtaining information and evidence under 
the VCAA.  More specifically, the documents explained that VA 
would help him get such things as medical records, or records 
from other Federal agencies, but that he was responsible for 
providing any necessary releases and enough information about 
the records so that VA could request them from the person or 
agency that had them.

With respect to element (4), the Board notes that the 
documents cited above identified for the veteran evidence 
and/or information in his possession deemed necessary to 
substantiate his claim, and he was instructed to send the 
evidence that he had and/or to tell VA about any additional 
information or evidence that he desired VA to obtain on his 
behalf.  The September 2002 SSOC supplied the veteran with 
the complete text of 38 C.F.R. § 3.159(b)(1).  The May 2004 
letter advised the veteran "If there is any other evidence 
or information that you think will support your claim, please 
let us know.  If the evidence or information is in your 
possession, please send it to us."

Based upon the above, the Board finds substantial compliance 
with VA's notice requirements.  The Board is mindful that, in 
concluding that the VCAA notice requirements have been 
satisfied, the Board has relied on multiple communications of 
record.  At bottom, what the VCAA seeks to achieve is to give 
the appellant notice of the elements outlined above.  Once 
that has been done-irrespective of whether it has been done 
by way of a single notice letter, or via more than one 
communication-the essential purposes of the VCAA have been 
satisfied.  Here, the Board finds that, because each of the 
four content requirements of a VCAA notice has been met, any 
error in not providing a single notice to the appellant 
covering all content requirements was harmless.  See, e.g., 
38 C.F.R. § 20.1102 (2004); Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005).  

Technically, the Board concedes that the VCAA notice in this 
case was not satisfied prior to the initial AOJ adjudication 
denying the claim.  This is due to impossibility as the 
initial adjudication took place prior to the passage of the 
VCAA on November 9, 2000.  This de minimis notice defect has 
resulted in no prejudicial harm to the veteran.  There is no 
indication that any aspect of the VCAA compliant language 
that may have been issued post-adjudicatory has prevented the 
veteran from providing evidence necessary to substantiate his 
claim and/or affected the essential fairness of the 
adjudication of the claim.  Rather, the veteran has been 
proactive in providing evidence directly in an attempt to 
support his claim.  The evidence provided warranted obtaining 
a second VA examination report, and resulted in an increase 
in his disability rating.

VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate a claim.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c) (2005).  The RO 
obtained service medical records, VA treatment notes and fee-
basis treatment records.  The veteran elected to provide 
private examination reports and supporting clinical records.  
VA has provided the veteran with multiple examinations during 
the appeal period, to include an examination ordered by the 
Board based upon review of the claims folder.  The evidence 
and information of record, in its totality, provides the 
necessary information to decide the case.  38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. § 4.2 (2005).  There is no 
reasonable possibility that any further assistance would be 
capable of substantiating the veteran's claim.

Thus, on appellate review, the Board sees no areas in which 
further development is needed.  The RO has substantially 
complied with the requirements of the VCAA, and there would 
be no benefit in developing this case further.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the appellant); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the appellant are to be avoided).  
Under these circumstances, adjudication of this appeal, 
without referral to the RO for further consideration of the 
claim under the VCAA, poses no prejudice to the appellant.  
See Bernard v. Brown, 4 Vet. App. at 394; VAOPGCPREC 16-92 
(July 24, 1992).

ORDER

The claim of entitlement to a rating in excess of 50 percent 
for schizophrenia is denied.



____________________________________________
C.W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


